DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive.
In the amendment, Applicant merely incorporates claim 2 into the independent claim 1 and argues that the references fail to disclose an additional mass on a rotating shaft between an impeller fixed to an end portion of the rotating shaft and a radial bearing. Applicant further alleges the references do not show a rotating shaft projecting towards an outside of a radial bearing.
The Examiner respectfully disagrees.
Grob clearly shows in Fig. 3 a plurality if impellers 3a, 3b positioned at end portions of the rotating shaft 13, and a pair of radial bearings 5a supporting the shaft such that the shaft projects towards an outside of a radial bearing as seen in the annotation of Fig. 3 below. However, Grob does not disclose an additional mass fixed on a particular location on the shaft as claimed. On the other hand, Kuwayama teaches a cylindrical dynamic damper 26 having masses 14 mounting on a rotating shaft for damping vibrations of same as seen at least in Fig. 4. Nevertheless, Kuwayama does not disclose a specific location for mounting the damper. Finally, Maier discloses a specific location for a damper of a rotating shaft of a turbomachine; the turbomachine having impellers 12 and 14 mounted thereon (Fig. 1), at least one radial bearing 18 and an auxiliary bearing 20 for supporting the shaft, and a vibration damper positioned not only a distance from both the bearing .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Grob et al. (6,390,789 which is simply referred to as Grob from now on) in view of Kuwayama (8,136,646) and Maier (8,753,069).
Grob discloses a rotary machine comprising: a rotating shaft 3a (Figs. 2 and 3) that is configured to rotate around a center axis by a rotation driving force input from an outside; a pair of radial bearings 5 for rotatably supporting the rotating shaft around the center axis (see the annotated Fig. 3 below); a thrust bearing 7a (in both Figs. 2 and 3) for restraining movement of the rotating shaft in a center axis direction; impellers (3a, 3b in Fig. 3) fixed to end portions of the rotating shaft at a position separated from the radial bearing in the center axis direction, and integrally rotating with the rotating shaft; wherein the impellers are fixed to the rotating shaft on an outer side of the pair of radial bearings in the center axis direction (Fig. 3).
[AltContent: textbox (Radial bearings)]

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    415
    872
    media_image1.png
    Greyscale

		Annotation of Fig. 3 of Grob et al.

However, Grob does not disclose an additional masse fixed to the rotating shaft at a position separated from both the radial bearings and the impellers in the center axis direction, and applying a load to an entire circumference of the rotating shaft so as to move a position of an amplitude increase region where an amplitude in a radial direction of the rotating shaft starts to increase and the additional mass is fixed to the rotating shaft between the impeller and one of the radial bearings in the center axis direction as claimed.
The Kuwayama patent teaches a dynamic damper 10 (Fig. 2) for damping vibration of a rotating shaft, comprising masses of various components fixed to the rotating shaft to inherently apply a load to an entire circumference of the rotating shaft so as to move positions of amplitude increase regions where an amplitude in a radial direction of the rotating shaft starts to increase. Nevertheless, the Kuwayama patent does not disclose any particular positions on the shaft where the dynamic damper to be fixed on.

Since rotating machines are subject to vibrations during operation, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to construct the rotating machine of Grub with a damper of Kuwayama and position the latter between a radial bearing and an impeller and at a distance from both the bearing and the impellers to damp the vibrations of the turbomachine shaft. 

Claims 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grob in view of Kuwayama and Maier as applied to claim 1 and in further view of Kuwayama (2001/0050203, which is referred to as the Kuwayama publication from now on).
Grob in view of the Kuwayama and Maier discloses all the limitations including the additional mass includes a base portion 12 fixed to an outer circumferential surface of the rotating shaft (the Kuwayama Fig. 2), a weight portion 14 provided on an outer side in the radial direction with respect to the base portion, and a connection portion 16 that connects the base portion and the weight portion to each other.
However, Grob in view of Kuwayama and Maier does not disclose the base portion including an inner circumferential groove recessed from a center part in the center axis direction on an inner circumferential surface of the base portion which is in contact with an outer circumferential surface of the rotating shaft, and a pair of contact portions that is in contact with 
The Kuwayama publication teaches a dynamic damper having joining region 13, connecting regions 14 and a mass 11 connected to the connecting regions; wherein a grove with wall 14a is formed between the connecting regions 13 to allow the same dynamic damper to be used with shafts of different diameters (Fig. 3; paragraph [0022]).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to construct the rotary machine of Grob in view of Kuwayama and Maier with the base portion having a groove between the opposite ends for the purpose of allowing the same dynamic damper to be used with shafts of different diameters as taught by the Kuwayama publication. In doing so, the base portion of the modified dynamic damper has an inner circumferential groove recessed from a center part in the center axis direction on an inner circumferential surface of the base portion which is in contact with an outer circumferential surface of the rotating shaft, and a pair of contact portions (the part between the groove and an end of the base portion) that is in contact with the outer circumferential surface of the rotating shaft and is formed on both sides in the center axis direction with respect to the inner circumferential groove, and wherein the connection portion is formed at a position where the position in the center axis direction overlaps the inner circumferential groove.


Regarding claim 5, a length of the connection portion 16 is shorter than that of the weight portion 14 in the center axis direction (Kuwayama Fig. 2).
Regarding claim 9, a length of the connection portion 16 is shorter than that of the weight portion 14 in the center axis direction (Kuwayama Fig. 2).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grob in view of Kuwayama and Maier as applied to claim 1 and in further view of Sato et al. (4,743,174).
Grob in view of Kuwayama and Maier discloses all the limitations except the rotary machine is not geared compressor which includes a driving gear configured to be rotationally driven by a driving source, and a driven gear to which rotation of the driving gear is transmitted and which is fixed to the rotating shaft, and wherein the driven gear is disposed on an inside of the pair of the radial bearings in the center axis direction as claimed.
Sato teaches a geared compressor comprising an impeller 51 mounted on a shaft 18 supported by bearings 21 and 21, a driving gear 6 coupled to a driven gear 11 to drive the compressor; wherein the driven gear is disposed inside the radial bearings in the center axis direction.
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to construct the rotary machine of Grob in view of Kuwayama and Maier with a driven gear disposed between the radial bearings; wherein the driven gear is further .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 7:30 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Bomberg, can be reached at (571) 272-4922. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745